ORDER
PER CURIAM:
AND NOW, this 23rd day of May, 1990, the Rule issued upon respondent on March 21, 1990, to show cause why he should not be disbarred is discharged and the Report and Recommendation of the Disciplinary Board dated September 13, 1989, are accepted. It is hereby ORDERED that Patrick T. Sullivan be and he is suspended from the Bar of this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
LARSEN, J., dissents.